DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is being considered by the examiner.

Specification
A background of invention section is missing in the disclosure.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The abstract of the disclosure is objected to because “the same environment., wherein” should read –the same environment, wherein”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 2-3, “the same environment” should read –a same environment--.
In line 11, “the imaging conditions” should read –imaging conditions--.
In line 12, “consecutively numbers…and checks” should read –consecutively numbering…and checking--.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the same environment” should read –a same environment--. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:
In lines 2-3, “the same environment” should read –a same environment--.
In line 5, “of one sensor” should read –of the one sensor--.
In line 4, “the acquired sensor data” should read –acquired sensor data--.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “capture the object…the distance between the sensors” should read –captures the object…a distance between the sensors--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sorting order" in line 1.  It is unclear whether “the sorting order” points to the sorting order of the corresponding measured values matches or the sorting order not matching. The ambiguity introduced renders the claim indefinite.
Claim 8 recites the limitation "the sorting order" in line 1.  It is unclear whether “the sorting order” points to the sorting order of the number of the measured values that correspond to each other matches or the sorting order not matching. The ambiguity introduced renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0235093 A1, hereinafter “Shima”) in view of Matono et al. (US 2016/0005180 A1, hereinafter “Matono”).
Regarding claim 1, Shima teaches, an apparatus (Paras. 0007-0008: moving object recognition apparatus; Para. 0016; Figs. 1-2) for detecting parallax in sensor data from two sensors (Figs 1-2 show two imaging units 101 and 102 (i.e. sensors) and a distance calculation from the imaging units (i.e. parallax); Fig. 5 and Para. 0039 show parallax calculation), wherein the sensors are arranged at positions spaced apart from each other and at least partially capture the same environment (As shown in Fig. 2, imaging units 101 and 102 are at different positions and are capturing the pedestrian crossing a road; Paras. 0017-0018: the imaging of the sensors has overlap and non-overlap regions), and at least one of the sensors provides distance information, the apparatus comprising (Fig. 2 shows distance calculation region 205, which is provided by at least one of sensors 101 and 102; Fig. 4: distance information acquisition 401; Fig. 5; Paras. 0031-0032): 
an input device (Fig. 1: moving objection detection unit 108; The examiner notes that as seen in Fig. 1, the arrows show the flow of data, for example the input of data from the left and right imaging units 101 and 102, respectively, going into unit 108 for processing); 
a computing device (Para. 0016: objection detection unit 108 includes distance calculation and processing parts (i.e. computing parts/computing device); The examiner notes that in view of the flowchart in Figs. 3-4 and the apparatus in Figs. 1-2 and 5, a computer (i.e. computing device or calculation and processing parts) is required to perform the steps); 
and an output device (Fig. 1: information output unit 107), 
wherein the input device receives sensor data acquired by the sensors (Fig. 1 shows arrows showing the flow of data, for example, data from the left and right imaging units 101 and 102, to unit 108 for processing), 
wherein the computing device assigns measured values in the acquired sensor data of the one sensor to corresponding measured values in the acquired sensor data from the other sensor, the assignment taking the imaging conditions of the two sensors into account (Para. 0016: objection detection unit 108 includes distance calculation and processing parts (i.e. computing parts); Fig. 2 shows determining distance from imaging units 101 and 102 in which the distance is based on the overlapping of the imaging views of the imaging units; As shown in Para. 0032, the distances are values (i.e. measured values)).
Shima does not expressly disclose the following limitations: consecutively numbers measured values in the sensor data and checks whether a sorting order of the corresponding measured values matches, and detects parallax in response to a sorting order not matching, and wherein the output device outputs a verification result.
However, Matono teaches, consecutively numbers measured values in the sensor data and checks whether a sorting order of the corresponding measured values matches, and detects parallax in response to a sorting order not matching (As shown in Para. 0029, there is correlation value detection between the images from two cameras and parallax is determined; The examiner interprets the positions of each camera as the measured values, the correlation as the matching, and the starting position and positions thereafter as consecutive numbering of the position. The examiner also interprets the position of one camera compared to the correlative position of the other camera as a sorting order; Paras. 0030-0031),
 and wherein the output device outputs a verification result (Para. 0025: correlation value calculation unit; As shown in Para. 0029, a correlation value is calculated; The examiner interprets the correlation value as a verification value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include checking if a sorting order of corresponding measured values matches, if there is a parallax, and if there is an output result as taught by Matono into the parallax method of Shima in order to improve detection of a three-dimensional object (Matono, Para. 0032).
Regarding claim 4, the combination of Shima and Matono teaches the limitations as explained above in claim 1.
Shima teaches, a transportation vehicle, comprising (Para. 0015: vehicle): 
two sensors (Figs. 1-2 show two imaging units (i.e. two sensors), the sensors being arranged at positions spaced apart from each other and at least partially capturing the same environment (As shown in Fig. 2, imaging units 101 and 102 are at different positions and are capturing the pedestrian crossing a road; Paras. 0017-0018: the imaging of the sensors has overlap and non-overlap regions), and at least one of the sensors providing distance information (Fig. 2 shows distance calculation region 205, which is provided by at least one of sensors 101 and 102; Fig. 4: distance information acquisition 401; Fig. 5; Paras. 0031-0032); 
and the apparatus of claim 1 (see claim 1 above).
Regarding claim 6, Shima teaches, a method (Para. 0019: method of detecting a moving object) for detecting parallax in sensor data from two sensors (Figs 1-2 show two imaging units 101 and 102 (i.e. sensors) and a distance calculation from the imaging units (i.e. parallax); Fig. 5 and Para. 0039 show parallax calculation), wherein the sensors are arranged at positions spaced apart from each other and at least partly capture the same environment (As shown in Fig. 2, imaging units 101 and 102 are at different positions and are capturing the pedestrian crossing a road; Paras. 0017-0018: the imaging of the sensors has overlap and non-overlap regions), at least one of the sensors providing distance information, the method comprising (Fig. 2 shows distance calculation region 205, which is provided by at least one of sensors 101 and 102; Fig. 4: distance information acquisition 401; Fig. 5; Paras. 0031-0032): 
obtaining the acquired sensor data from the sensors (As shown in Fig. 2, there are two imaging units (i.e. sensors) imaging the crossing pedestrian and/or road; Paras. 0016-0017; The examiner interprets the images from the imaging units as acquired sensor data); 
assigning measured values in the acquired sensor data of one sensor to corresponding measured values in the acquired sensor data of the other sensor, wherein the assignment takes the respective imaging conditions of the two sensors into account (Para. 0016: objection detection unit 108 includes distance calculation and processing parts (i.e. computing parts); Fig. 2 shows determining distance from imaging units 101 and 102 in which the distance is based on the overlapping of the imaging views of the imaging units; As shown in Para. 0032, the distances are values (i.e. measured values)).
Shima does not expressly disclose the following limitations: consecutively numbering the measured values in the sensor data; checking whether a sorting order of the numbering of the measured values that correspond to each other matches, parallax being determined in response to a sorting order not matching; and outputting a test result.
However, Matono teaches, consecutively numbering the measured values in the sensor data (As shown in Para. 0029, there are images from two cameras (i.e. sensors) and positions of the cameras are obtained; The examiner interprets the positions of each camera as the measured values, and the starting position and positions thereafter as consecutive numbering of the position; Para. 0030); 
checking whether a sorting order of the numbering of the measured values that correspond to each other matches, parallax being determined in response to a sorting order not matching (As shown in Para. 0029, there is correlation value detection between the images from two cameras and parallax is determined; The examiner interprets the positions of each camera as the measured values and the correlation as the matching. The examiner also interprets the position of one camera compared to the correlative position of the other camera as a sorting order; Paras. 0030-0031); 
and outputting a test result (Para. 0025: correlation value calculation unit; As shown in Para. 0029, a correlation value is calculated; The examiner interprets the correlation value as a test result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include checking if a sorting order of corresponding measured values matches, if there is a parallax, and if there is an output result as taught by Matono into the parallax method of Shima in order to improve detection of a three-dimensional object (Matono, Para. 0032).

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0235093 A1, hereinafter “Shima”) in view of Matono et al. (US 2016/0005180 A1, hereinafter “Matono”) and further in view of Lee (US 2020/0103918 A1).
Regarding claim 2, the combination of Shima and Matono teaches the limitations as explained above in claim 1.
The combination of Shima and Matono does not expressly disclose the following limitation: wherein the computing device further carries out the assignment of the measured values by back projection of the measured values of the sensor data of the at least one sensor providing the distance information into an image space formed from the measured values of the sensor data of the other sensor.
However, Lee teaches, wherein the computing device further carries out the assignment of the measured values by back projection of the measured values of the sensor data of the at least one sensor providing the distance information into an image space formed from the measured values of the sensor data of the other sensor (Para. 0043: 2D camera and 3D LIDAR sensors; Fig. 8: computing system; Para. 0094: “back projection manner…points in the image”; Para. 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include back projection of the sensor data as taught by Lee into the combined parallax method of Shima and Matono in order to create sufficient and high-density distance information (Lee, Para. 0095).
Regarding claim 5, the combination of Shima and Matono teaches the limitations as explained above in claim 4.
The combination of Shima and Matono does not expressly disclose the following limitation: wherein the sensor providing the distance information is a LIDAR sensor and the other sensor is a camera.
However, Lee teaches, wherein the sensor providing the distance information is a LIDAR sensor and the other sensor is a camera (Fig. 1 shows the sensor unit with a camera 111 and a LIDAR unit 113; Para. 0042).
Regarding claim 7, the combination of Shima and Matono teaches the limitations as explained above in claim 6.
The combination of Shima and Matono does not expressly disclose the following limitation: wherein the assignment of the measured values is performed by back projection of the measured values of the sensor data of the at least one sensor providing the distance information into an image space formed from the measured values of the sensor data of the other sensor.
However, Lee teaches, wherein the assignment of the measured values is performed by back projection of the measured values of the sensor data of the at least one sensor providing the distance information into an image space formed from the measured values of the sensor data of the other sensor (Para. 0043: 2D camera and 3D LIDAR sensors; Fig. 8: computing system; Para. 0094: “back projection manner…points in the image”; Para. 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include back projection of the sensor data as taught by Lee into the combined parallax method of Shima and Matono in order to create sufficient and high-density distance information (Lee, Para. 0095).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0235093 A1, hereinafter “Shima”) in view of Matono et al. (US 2016/0005180 A1, hereinafter “Matono”) and further in view of Takahashi (US 2009/0190800 A1).
Regarding claim 9, the combination of Shima and Matono teaches the limitations as explained above in claim 6.
 The combination of Shima and Matono does not expressly disclose the following limitation: wherein measured values of the sensor data of the at least one sensor acquiring the distance information, which are located within a range defined by a non- matching sorting order, are marked as invalid.
However, Takahashi teaches, wherein measured values of the sensor data of the at least one sensor acquiring the distance information, which are located within a range defined by a non-matching sorting order, are marked as invalid (As shown in Paras. 0030-0032, there is stereo matching between images and the object detection result is rejected based on the distance condition during the matching. The examiner interprets the distance condition as he range and the rejection of the object detection result as an invalid marking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include marking distance values as invalid when matching the distances as taught by Takahashi into the combined parallax method of Shima and Matono in order to enhance stereo matching (Takahashi, Para. 0032).
Regarding claim 10, the combination of Shima and Matono teaches the limitations as explained above in claim 6.
The combination of Shima and Matono does not expressly disclose the following limitation:  further comprising, in response to detection of an object by the sensors, checking whether sensor data of the at least one sensor providing the distance information completely capture the object with respect to a dimension characterized by the distance between the sensors, a verification result derived from this being taken into account when checking the parallax.
However, Takahashi teaches, further comprising, in response to detection of an object by the sensors, checking whether sensor data of the at least one sensor providing the distance information completely capture the object with respect to a dimension characterized by the distance between the sensors, a verification result derived from this being taken into account when checking the parallax (As shown in Paras. 0023-0026, there is objection detection in which two distance are compared and if the comparison satisfies a condition, the detection result is rejected. The object detection includes a lateral width (i.e. dimension) comparison; Paras. 0030-0032; As shown in Para. 0058, the stereo imaging includes two cameras (i.e. two sensors); Note: the examiner interprets the rejection as a verification result). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include checking whether the object is captured based on the sensor distance and outputting a verification result as taught by Takahashi into the combined parallax method of Shima and Matono in order to enhance stereo matching (Takahashi, Para. 0032).

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Inter-vehicle Distance Detection Based on Keypoint Matching for Stereo Images” by Shima teaches detecting of car distance from stereo images for drivers to avoid collisions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664